 

OOO ee

Case 19-23840 Doc1 Filed 10/16/19 Page1 of 63

Fill in this information to identify your case: oPty

  
  

 

|

‘ United States Bankruptcy Court for the: ane
‘ ule ; “ig Ais
| District of Maryland [=] OTe “VEE

Chapter you are filing under: |
Chapter 7

1p Mes op
' 640 C2 Chapter 11 ; y hg at
| Y 25 a Chava 13 “Ci check if this is an
i ; _ - e amended filing
Official Form 101 Eto ZUCG S

Voluntary Petition for Individuals Filing for Bankruptcy 12117

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debfor 7 in all of the forms.

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

EERIE teentity Yourself

| Case number (i known}:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
‘4. Your full name
Write the name that is on your .
government-issued picture Mellisa
identification (for example, First name First name
your driver's license or Louise
passport). Middie name Middle name
Bring your picture Harley
identification to your meeting _— Last name Last name
with the trustee.
Suffix (Sr., Jr., Uf, 1) Suffix (Sr., Jr. I, Hi)
| 2. All other names you
_ have used in the last 8 First name First name
years
Include your married or Middle name Middle name i
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
| 3. Only the last 4 digits of
_ your Social Security wx - xK-_ 4° 7 9 3 WRK OH
' number or federal OR OR
| Individual Taxpayer 9
| Identification number XK — XX = a
/ (ITIN)
PNEE nit en AS RD ie ee PR TE ee Be Mee lie ole ele WEE ee Be eee vee aann 4@
Debtor 1

Case 19-23840 Doc 1

 

First Name

Middle Name

Filed 10/16/19 Page 2 of 63

Case number (if known),

 

_4, Any business names

and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

CJ 1 have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

(2 | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EN

EN

Business name

EN

EN

 

5. Where you live

 

Number Street

 

if Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZIP Code

City State ZIP Code

 

County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

County

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

 

Number Street

 

 

 

 

 

 

 

 

 

 

 

 

P.O. Box P.O. Box
City State ZIP Code City State ZIP Code
| 6, Why you are choosing Check one: Check one:
this district to file for . . 4 . . mn
bankruptcy © over the tast 180 days before filing this petition, () Over the last 180 days before filing this petition,
| have fived in this district longer than in any have lived in this district longer than in any
other district. other district.
(2 I have another reason. Explain. CJ | have another reason. Explain.
(See 28 U.S.C. § 1408.) (See 28 U.S.C. § 1408.)
NEG Aint nen AA Wn Be en EA Be Se Teo Be ee BETES ee Ba ee BR he etn

 

 
Debtor 1

Case 19-23840 Doc 1

Filed 10/16/19 Page 3 of 63

Case number (if nown)

 

First Name

Middie Name

Last Name

part 2: | Tell the Court About Your Bankruptcy Case

 

7. The chapter of the
Bankruptcy Code you
are choosing to file
under

8. How you will pay the fee

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Aiso, go to the top of page 1 and check the appropriate box.

W Chapter 7
CJ Chapter 11
OO) Chapter 12

(3 Chapter 13

C} I will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashiers check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

(J I need to pay the fee in installments. {f you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in Installments (Official Form 103A).

4 | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and fite it with your petition.

 

 

 

 

 

 

 

 

 

 

 

9. Have you filed for No
bankruptcy within the
last 8 years? Cl Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD /YYYY
10. Are any bankruptcy i@ No
cases pending or being
filed by a spouse who is C) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known,
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM/DD/YYYY
11. Do you rent your CINo. Go to line 12.

residence?

IME ARIAL Maa. An

1d Yes. Has your landlord obtained an eviction judgment against you?

id No. Go to line 12.

C) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

WE Be eden DR EAE Be Ben Be Tale By BENS ee Be EB bees cen

meee Oo
Case 19-23840 Doc 1

Debtor 14

 

Filed 10/16/19 Page 4 of 63

Case number (i known)

 

First Name

Middle Name

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of smaff

business debtor, see
11 U.S.C. § 104(51D).

i No. Go to Part 4.
(J Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code
Check the appropriate box to describe your business:

U) Health Care Business (as defined in 11 U.S.C. § 101(27A))

U Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

O Stockbroker (as defined in 11 U.S.C. § 101(53A))

Ch Commodity Broker (as defined in 11 U.S.C. § 101(6))

LJ None of the above

If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. lf you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

CU No. | am not filing under Chapter 11.

C2 No. | am filing under Chapter 14, but 1am NOT a small business debtor according to the definition in
the Bankruptcy Code.

() Yes. tam filing under Chapter 11 and ! am a smail business debtor according to the definition in the
Bankruptcy Code.

Ea Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you awn
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

IME ntl Caen Aa

No
Cl Yes. Whatis the hazard?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Le ce ee PNA BERS ee Bee Bee BE Sy ee EE Be PB a Bee tan

mn A
Case 19-23840 Doc1 Filed 10/16/19 Page5 of 63

Debtor 1 Case number (if nown),

 

First Name Middle Name Last Name

Ea Explain Your Efforts to Receive a Briefing About Credit Counseling

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

45. Tell the court whether

you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot dao so, you are not
eligible to file.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

NEE nit Tom AN

You must check one:

7 | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Cl} i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but { do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obiain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CO) tam not required to receive a briefing about
credit counseling because of:

O incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CJ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

O) Active duty. | am currently on active military

duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Rh eb atin cnn PRAIA men Bin ee Wen dfs Bade PE Be

You must check one:

CJ i received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(J t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but { do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Os certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(1am not required to receive a briefing about
credit counseling because of:

QO) incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CL) Active duty. | am currently on active military

duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

<

OB en bree tye

naan ©

 
Case 19-23840 Doc1 Filed 10/16/19 Page6 of 63

Debtor 1 Case number (i known)
First Name Middle Name Last Name

eo Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CJ No. Go to line 16b.
2 Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

C2 No. Go to line 16c.
CI Yes. Go to line 17.

16c. State the type of debts you owe that are nat consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after

(J No, 1am not filing under Chapter 7. Go to line 18.

OQ) yes. tam filing under Chapter 7. Do you estimate that after any exempt property is excluded and

 

 

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and W@ No
administrative expenses
are paid that funds will be Q) Yes
available for distribution
to unsecured creditors?
48. How many creditors do 4 1-49 (2 1,000-5,000 0 25,001-50,000
you estimate that you (} 50-99 () 5,001-10,000 Q 50,001-100,000
owe? Q) 100-199 U) 10,001-25,000 {2 More than 100,000
LJ 200-999
19. How much do you $0-$50,000 CI $1,000,001-$10 million {J $500,000,001-$1 billion

estimate your assets to
be worth?

CI $50,001-$100,000
C2 $100,001-$500,000
(J $500,001-$1 milion

C2} $10,000,001-$50 million
C $50,000,001-$100 million
(2) $100,000,001-$500 million

C2 $1,000,000,001-$10 billion
(2 $10,000,000,001-$50 billion
(2 More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

ume Sign Below

For you

@ $0-$50,000

C) $50,001-$100,000
(3 $100,001-$500,000
CJ $500,001-$1 million

(2 $1,000,001-$10 million

C] $10,000,001-$50 million
(2 $50,000,001-$100 million
(2 $100,000,001-$500 million

C2 $500,000,001-$1 billion

CJ $1,000,000,001-$10 billion
CJ $10,000,000,001-$50 billion
C) More than $50 billion

| have examined this petition, and | declare under penaity of perjury that the information provided is true and

correct.

If |have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

if no attomey represents me and | did not pay or agree to pay someone who is not an attomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

Signature of Debtor 1

x ills, Maal, x
Executed on 10 / 13) 2019

 

5

Executed on

Signature of Debtor 2

 

 

NEE AA Maen. Ana

 

MM / OD /YYYY

RAAB e cadre BEE a Be Be le Se ee BET ee ae Be EB lew nome

 

 

 

MM / DD /YYYY

 

 
Case 19-23840 Doc1 Filed 10/16/19 Page7 of 63

Debtor 1

Case number (i mown)

 

First Name Middle Name

Last Name

 

For your attorney, if you are
represented by one

If you are not represented
by an attorney, you do not
need to file this page.

 

PNR aad meen ANA

1, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

 

 

 

 

 

 

 

 

x Date
Signature of Attorney for Debtor MM / DD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

 

 

       

Re ee PERE a Ba Bee BTS ah ETI Ba ne PR en bees comes naan 7?

 

 
Case 19-23840 Doc1 Filed 10/16/19 Page 8 of 63

Debtor 1

Case number (7 known).

 

First Name Middle Name

Last Name

 

 

 

For you if you are filing this
bankruptcy without an
attorney

lf you are represented by
an attorney, you do not
need to file this page.

 

PME ALAL nen And

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

(No

QO) Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

(J No

(2 Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

C) No

LI Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that ! understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if ! do not properly handle the case.

 

 

: x
Signature of Debtor 1 4S Signature of Debtor 2
Date 10 “18 / 20 19 Date
MM/DD 1YYYY MM/ DD /YYYY
Contact phone a Yo- $34 ~ YY2Y¥ Contact phone
Cell phone Cell phone

 

Email address St f Email address

am

     

Ne ee = PATA a ne Ba Ee ak als ee EEE ne Bae ne Meese na ns naw 0

 
Case 19-23840 Doc1 Filed 10/16/19

Fill in this information to identify your case:

Debtor 1 Mellisa Louise

 

First Name. Middle Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

 

Case number
(if known}

 

 

Official Form 106Sum

 

Page 9 of 63

 

C] Check if this is an

amended filing

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Ea Summarize Your Assets

 

 

 

 

 

 

 

 

Your assets

: Value of what you own
_ 1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B $

1b. Copy line 62, Total personal property, from Schedule A/B $ 625.00

1c. Copy line 63, Total of all property on Schedule A/B $ 625.00
i Summarize Your Liabilities

Your liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

Amount you owe

 

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ ___ 13,805.00
. 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/P-...........-..2cccccceeeteeeteneees §

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/P .............-..-.---- ee + 57,246.00

Your total liabilities $ 71,051.00

Summarize Your Income and Expenses
4. Schedule I: Your Income (Official Form 106!) > 000.00

Copy your combined monthly income from line 12 of Schedule | $e
_ 5, Schedule J: Your Expenses (Official Form 106)
Copy your monthly expenses from line 22c of Schedule J $ 2,038.00

 

 
Case 19-23840 Doc1 Filed 10/16/19 Page 10 of 63

Debtor 4 Mellisa Louise Harley Case number (# known),

 

First Name Middie Name Last Nama

i-ieae Answer These Questions for Administrative and Statistical Records

 

 

_ 6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

CJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Yes

 

 

 

 

 

 

| 7, What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,

famity, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

C] Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

 

 

2,000.00

 

 

 

 

 

> 9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

From.Part 4.0n Schedule. E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.)

Qb. Taxes and certain other debts you owe the government. (Copy line 6b.)

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

9d. Student loans. (Copy line 6f.)

9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.)

Of. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)

9g. Totat. Add lines 9a through 9f.

Total claim

+$%

400.00

21,605.00

 

 

$

22,005.00

 

 

 
Case 19-23840 Doc1 Filed 10/16/19 Page 11 of 63

Fillin this information to identify your case and this filing:

Mellisa Louise

First Name Middle Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

Case number

 

C] Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12115

in each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

@ No. Go to Part 2.
CJ Yes. Where is the property?

i ?
What is the property? Check all that apply. Do-not deduct secured claims or exemptions. Put
QO Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

 

 

 

1.1, -aanit hysitdi Creditors Who Have. Claims Secured by Property.
Street address, if available, or other description O Duplex or mutt unit building
2 Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? portion you own?
O) Lana $ $
L) Investment property
- () Timeshare Describe the nature of your ownership
City State ZIP Code Q othe interest (such as fee simple, tenancy by
r the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
3 Debtor 1 only
County C3 Debtor 2 only
(2 Debtor 1 and Debtor 2 only () check if this is community property

(CD At least one of the debtors and another (see ins )
Other information you wish to add about this item, such as local
property identification number:

 

lf you own or have more than one, list here:

What is the property? Check all that apply. Do not deduct secured claims or'exemptions. Put
O Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

 

4.2. Sk Creditors Who Have Claims Secured by Property.
Sireet address, W available, or ‘otion QO Duplex or muft-unit building .
LQ Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? portion you own?
Q) Land $ $
CJ Investment property
. Describe the nature of your ownership
; h
City State ZIP Code 4 Timeshare interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
Q] Debtor 4 only

 

 

County CQ) Debtor 2 onty
(] Debtor 1 and Debtor 2 only 3 Check if this is community property
C) At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 
Case 19-23840 Doc1 Filed 10/16/19 Page 12 of 63

 

 

Debtor: Melisa Louise Harley Case number (sown)
First Name Middle Name Last Name
What is the property? Check ail that apply. Do not deduct secured claims or exemptions. Put
Si fami the amount of any secured claims on Schedule D:
4.3. LI Single-family home Creditors Who Have Claims Secured by Property.

 

Street address, if available, or other description GQ Duplex or multi-unit building
(2 Condominium or cooperative
(2 Manufactured or mobile home

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

 

 

 

 

Q Land $ $
C] investment property
S - Describe the nature of your ownership
Ci State ZIP Cod imes!
"y ° a qT hare interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
(2 Debtor 1 only
County (2) Debtor 2 only
() Debtor 1 and Debtor 2 only CI Check if this is community property
Cl At east one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $
you have attached for Part 1. Write that number here. ...............c:s:ccccssssccessseeecescescecenecsssseeceassensassvssnseneeessscaenees >

 

 

 

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

 

id No
CI) Yes
31. Make: Who has an interest in the property? Check one. ~ Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Model: 4 Debtor 1 only Creditors Who Have Claims Sécured by Property.
Debtor 2 only ad .
Year: _ (J Debtor 1 and Debtor 2 only Current value of the Current value of the :
Approximate mileage: () At teast one of the debtors and another entire property? portion you own?
Other information:
UO) check if this is community property (see $ $
instructions)
If you own or have more than one, describe here:
3.2. Make: Who has an interest in the property? Check one. —_ po not deduct secured claims or exemptions. Put
OQ) Debtor 4 ont the amount of any secured claims on Schedule D:
Model: g ¥ Creditors Who Have Ciaims Secured by Property.
Debtor 2 only :
Year: —_— (2 debtor 1 and Debtor 2 only Current value of the Current value of the
Approximate mileage: U0 At teast one of the debtors and another entire property? Pormon you own
Other information:
(] Check if this is community property (see $ $

 

instructions)

 

 

 

 
Case 19-23840 Doc 1

 

Who has an interest in the property? Check one.

Debtor1  Mellisa Louise Harley
First Name Middle Name Last Narne.
3.3, Make:
Model: (2) Debtor 1 only
O Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

QO) Debtor 1 and Debtor 2 only
C2 Atleast one of the debtors and another

(2 check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CJ Debtor 1 onty

CU) Debtor 2 only

CJ Debtor 1 and Debtor 2 onty

1) At least one of the debtors and another

(] check if this is community property (see
instructions)

Filed 10/16/19 Page 13 of 63

Case number (known)

Do:not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the -
entire property? portion you own?

Do not deduct secured claims or exemptions: Put
the amount of any secured claims on Schedule D:
Creditors Who Have:Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

CQ) No
(2 Yes

4.1, Make:
Model:
Year:

Other information:

 

 

 

 

lf you own or have more than one, list here:

42, Make:
Model:
Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Who has an interest in the property? Check one.
C3 Debtor 4 only

(Q Debtor 2 only

L) Debtor 1 and Debtor 2 onty

(2 At ieast one of the debtors and another

{) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
J Debtor 4 only

UC) Debtor 2 onty

() Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

Oi Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors. Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors. Who Have Claims Secured by Property.

Current value of the Current value of the |
entire property? portion you own?

 

 
Case 19-23840 Doc1 Filed 10/16/19 Page 14 of 63

Debtor1  Mellisa Louise Harley

First Name Middle Name Last Name.

Case number (i mown),

 

izlsacte Describe Your Personal and Household Items

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Do-you own or have any legal or equitable interest in any of the following items? coniatyonewn?
Do not deduct secured claims.»
or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
a | No poy fo en cece nce aoc aay nanaemascaumninncnan sansa ania anata cana tamemannnnonenen ng
id Yes. Describe......... Furniture, kitchenware g 300.00
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
C} No . _
4 Yes. Describe.........., Television, cell phone ¢ 200.00
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
i No cee se
C) Yes. Describe.......... i $
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
id No : 4
CJ Yes. Describe.......... $
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
Wd No e ~
C} Yes. Describe...... a ¢
11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
CI No . a —— vo
i Yes. Describe.......... clothing $ 100.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
4 No o ~
() Yes. Describe.......... i $
13. Non-farm animals
Examples: Dogs, cats, birds, horses
Wd No ; 7
Q} Yes. Describe.......... : '§
14. Any other personal and household items you did not already list, including any health aids you did not fist
ia No
LJ Yes. Give specific $
information. ............24
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 600.00
for Part 3. Write that number here

 

 

 
Case 19-23840 Doc1 Filed 10/16/19 Page 15 of 63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor: _Mellisa Louise Harley Case number i mown)
First Name Middle Name Last Name
a Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you.own?
Do not deduct secured claims
or exemptions,
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
4 No
UI Yes CASH: eee $
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
id No
OD Yes ocean Institution name:
17.1. Checking account: TD Bank $ 25.00
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
C No
ee Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
No Name of entity: % of ownership:
Cl Yes. Give specific 0% %
information about 0%
them ° % $
0%  » 5
Case 19-23840 Doc 1

Mellisa Louise Harley

Debtor 1

Filed 10/16/19 Page 16 of 63

Case number (known)

 

First Name: Middie Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

u No
J Yes. Give specific Issuer name:
information about
MNOM...neeessceceecseenee $
$
$
21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
No
(2) Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
id No
7 Institution name or individuai:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: s
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

UW no

issuer name and description:

 

 

 

 
Case 19-23840 Doc1 Filed 10/16/19 Page17 of 63

Debtor 4 Mellisa Louise Harley Case number grown
First Name Middle Name Last Name

 

 

24. interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
No

CD YS eee nennnsernnnni institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit :
YW No

() Yes. Give specific :
information about them..... $

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
No

C] Yes. Give specific |
information about them....: 8

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

 

UW No . . ae coe
L] Yes. Give specific
information about them... | i)
Money or property owed. to you? Current value of the
portion you own?
Deo. not deduct secured

claims or exemptions.

28. Tax refunds owed to you

W no

Q) Yes. Give specific information
about them, including whether :
you already filed the returns : : State:
and the tax years. ..........cccsce :

 

Federal: $

: | Local:

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
No

| CI Yes. Give specific information
| | Alimony:

 

$
Maintenance: $
Support: $
Divorce settlement: $.

Property settlement: $

 

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
i No

O] Yes. Give specific information...

 

 

 

 
 

Case 19-23840 Doc1 Filed 10/16/19 Page 18 of 63

Debtor 1 Mellisa Louise Harley Case number (i known),
First Name Middle Name Last Name’

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

@ no

CJ Yes. Name the insurance company

= Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

§.

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

ia No penne aetriies when cance.
() Yes. Give specific information.............. i

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

4 No ;
Q] Yes. Describe each Claim. «0...

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

No
(CJ Yes. Describe each Claim. ........csccue!

 

 

   

35. Any financial assets you did not already list

ia No i
C] Yes. Give specific information........... |

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here > $ 25.00

 

 

 

a Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
id No. Go to Part 6.
CQ) Yes. Go to line 38.

Current value of the

 

portion you own?
Do not deduct secured claims
or exemptions.
38. Accounts receivable or commissions you already earned
) No prey eran ctnsens i SMH i
CI Yes. Describe....... '
: $

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

No
CQ Yes. Describe....... 5

 
Case 19-23840 Doc1 Filed 10/16/19 Page 19 of 63

Debtor1 _Mellisa Louise Harley Case number (¢ mown)

First Name Middie Name Last Name

 

 

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

No . sven - :
CJ Yes. Describe....... 5

 

41. Inventory
id No
(2 Yes. Describe...

 

 

 

 

42. Interests in partnerships or joint ventures

@ No

( Yes. Describe........ Name of entity: % of ownership:
% $
%
% $

hid

 

43. Customer lists, mailing lists, or other compilations
if No
QC) Yes. De your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
Q) No /
Q) Yes. Describe........

  

 

 

44. Any business-related property you did not already list
WZ No

(] Yes. Give specific
information .........

 

 

 

 

 

nh fh Ff Ff HW

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that number here >

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wf No. Go to Part 7.
C} Yes. Go to fine 47.

Current value:‘of the
portion you own?
Do not deduct secured claims.
or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish

Wf No

 

 

 
Case 19-23840 Doc1 Filed 10/16/19 Page 20 of 63

Debtor 4 Mellisa Louise Harley Case number (@ known),

 

 

First Name Middle Name Last Name

48, Crops—-either growing or harvested

 

W No : semen
Q Yes. Give specific |
information. ...........)

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
No

 

OD Ye8 nscnennnne pro —

 

 

 

b

 

51. Any farm- and commercial fishing-related property you did not already fist
W No

 

 

C} Yes. Give specific |
information. ............)

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that number here

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

»>

 

 

 

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
Ne , enue ee aeunarme

C1 Yes. Give specific
information. .............

 

 

 

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here >
List the Totals of Each Part of this Form
55. Part 1: Total real estate, line 2 >>

 

56. Part 2: Total vehicles, line 5 $
_ 57.Part 3: Total personal and household items, line 15 $ 600.00
. §8.Part 4: Total financial assets, line 36 $ 25.00
59. Part 5: Total business-related property, line 45 $.
60. Part 6: Total farm- and fishing-related property, fine 52 $
61.Part 7: Total other property not listed, line 54 +S

5 ——Ss«S25.00

i
:
}

62. Total personal property. Add lines 56 through 61. .................

 

63. Total of all property on Schedule A/B. Add line 55 + line 62.

 

 

Copy personal property total > #¢

625.00

 

 

625.00

 

 

 

 

 
Case 19-23840 Doc1 Filed 10/16/19 Page 21 of 63

Fill in this information to identify your case:

Debtor:  _Mellisa Louise Harley
First Name Middle Name Tost Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

Case number CL} Check if this is an
{if known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

a Yau are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
() You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value‘of the | Amount of the exemption you claim Specific laws that allow exemption

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one. box for each exemption.
Schedule A/B
Brief
description: a Os
Line from (2) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: a Os
Line from CQ 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: rr $ QO $
Line from C) 100% of fair market value, up to
Schedule A/B: ___ any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

a No

CU) Yes. pid you acquire the property covered by the exemption within 1,215 days before you filed this case?
C} No
C) Yes
Case 19-23840 Doc 1

Harley

 

Debtor 1 Mellisa Louise
First

Name Middle Name Last Name

Teese Additional Page

Filed 10/16/19 Page 22 of 63

Case number (mown),

 

Brief description of the property and line

Current value of the . Amount of the exemption: you claim Specific laws that allow exemption

Check only.one box for each exemption

 

(3 100% of fair market value, up to
any applicable statutory limit

 

 

CJ 100% of fair market value, up to

 

CL} 100% of fair market value, up to
any applicable statutory limit

 

(J 100% of fair market vatue, up to

 

CJ 100% of fair market value, up to
any applicable statutory limit

 

1] 100% of fair market value, up to

 

(2 100% of fair market value, up to

 

1] 100% of fair market value, up to

 

(} 100% of fair market value, up to

 

() 100% of fair market value, up to

 

LJ 100% of fair market value, up to

 

on Schedule A/B that lists this property portion you.own

Copy the. value from

Schedule A/B
Brief
description: $ Os
Line from
Schedule A/B:
Brief
description: $ Os
Line from : aa
Schedule A/B: -—--—— any applicable statutory limit
Brief
description: $, L$
Line from
Schedule A/B: ~~
Brief
description: $ Os
Line from . a
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from
Schedule A/B: ~————
Brief
description: $ Os
Line from | SU
Schedule A/B: ~~ any applicable statutory limit
Brief
description: $ Os
Line from . ee
Schedule A/B: any applicable statutory limit
Brief
description: $ Cis
Line from . nant
Schedule A/B:. ——-— any applicable statutory limit
Brief
description: $ Os
Line from ’ a,
Schedule A/B: 7 any applicable statutory limit
Brief
description: $ Os
Line from . aa
Schedule A/B: any applicable statutory limit
Brief
description: $. Os
Line from | e,
Schedule A/B:. ——-— any applicable statutory limit
Brief
description: $ Os
Line from

Schedule A/B: ~~

(J 100% of fair market value, up to
any applicable statutory limit
Case 19-23840 Doc1 Filed 10/16/19 Page 23 of 63

Fill in this information to identify your case:

Debtor;  Mellisa Louise

First Name Middle Name

 

Debtor 2
{Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

Case number aoe
(if known) LJ Check if this is an

amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
CJ No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
© Yes. Fill in all of the information below.

List All Secured Claims

! List all d cla Hf a creditor ha: thai red claim, list the creditor tet ee a hams. Gime
2. List all secured claims. If a credi is more than-one secu im, list the itor separately prnourt of claim: Value of collateral. Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the ” that supports this portion —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

As much as possible, list the claims in alphabetical order according to the creditor's name. value of Collateral, claim frany
Capital One Auto Finance Describe the property that secures the claim: $ 13,805.00 $ 13,805.00 $
: Creditor’s Name

Po Box 259407 2017 Chevy Impala
Nurnber Street
As of the date you file, the claim is: Check ail that apply.
: (2 Contingent
i Plano TX 75025 @ untiquidated
: City State ZIP Code ( Disputed
Who owes the deht? Check one. Nature of lien. Check all that apply.
WW Debtor 1 only Gd An agreement you made (such as mortgage or secured
C) debtor 2 only car loan)
©) Debtor 1 and Debtor 2 only C1 Statutory lien (such as tax lien, mechanic's lien)
D2 Atleast one of the debtors and another LU) Judgment fien from a lawsuit
C) other (including a right to offset)
(] Check if this claim relates to a
community debt
_.Date debt was incurred TO/0S/201E Last 4 digits of account number 4 7 9 3
[22] Describe the property that secures the claim: $ $ $
: Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
QO) untiquidated
City State ZIP Code (2 Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
QO Debtor 1 only Q An agreement you made (such as mortgage or secured
Debtor 2 onty car loan)
O Debtor 1 and Debtor 2 only C Statutory lien (such as tax lien, mechanic's lien)
CJ Atleast one of the debtors and another U1) Judgment lien from a lawsuit

C other {including a right to offset)
L] Check if this claim relates to a
community debt

Date debt was incurred Last 4 digits ofaccount number
Add the dollar value of your entries in Column A.on this page. Write that number here: bo |
Case 19-23840 Doc 1

 

 

 

 

Filed 10/16/19 Page 24 of 63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 Mellisa Louise Harley Case number ¢fimown)
First Name. Middie Name Last Name
Additional Page aman . nmin 8 oe
. “Amo! ‘ — Value of collateral - Unsecured
After listing any entries on this page, number them beginning with 2.3, followed Do not sea baeail tha supports this portion
Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code CJ unliquidated
(2 Disputed
| Who owes the debt? Check one. Nature of lien. Check ail that apply.
C] Debtor 1 only OQ An agreement you made (such as mortgage or secured
: CQ) debtor 2 only car loan)
' 0 Debtor 1 and Debtor 2 only CI Statutory fien (such as tax lien, mechanic’s lien)
(1 Atleast one of the debtors and another Q2 Judgment lien from a tawsuit
C) other (including a right to offset)
Cl Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of accountnumber
|_| Describe the property that secures the claim: $ $ $
Creditor's Name ‘
|
' Number Street '
: As of the date you file, the claim is: Check all that apply. /
: C3 Contingent
2 untiquidated
City State ZIP Code L] Disputed
| _ Who owes the debt? Check one. Nature of lien. Check all that apply.
Q Debtor 1 only QO An agreement you made (such as mortgage or secured /
(2 Debtor 2 only car loan) i
Debtor 4 and Debtor 2 only CJ Statutory tien (such as tax lien, mechanic's lien)
CD Atleast one of the debtors and another (2 Judgment lien from a lawsuit
| (2 Check if this claim relates to a a 6 ng a right to )
i community debt
Date debt was incurred Last 4 digits of account number
\ Describe the property that secures the claim: $ $ $ :
Creditors Name
Number Street
As of the date you file, the claim is: Check ail that apply.
U Contingent
City State ZIP Code C2 Untiquidated
O Disputed

Who owes the debt? Check one.

C) Debtor 1 only

CJ Debtor 2 only

2 Debtor 1 and Debtor 2 only

() Atleast one of the debtors and another

(J) Check if this claim relates to a
community debt

Date debt was incurred

Nature of lien. Check all that apply.

QQ] An agreement you made (such as mortgage or secured
car loan)

Oo Statutory lien (such as tax lien, mechanic’s lien)

Q Judgment lien from a lawsuit

CO Other (including a right to offset)

Last 4 digits of account number

Add the dollar value of your entries in Column A on this page. Write that number here: jg

If this is the last page of your form, add the dollar value totals from all pages.

 
 

Case 19-23840 Doc1 Filed 10/16/19 Page 25 of 63

Debtor 4 Mellisa Louise Harley
Fret Name Middle Name Last Name

Ea List Others to Be Notified for a Debt That You Already Listed

Case number (i imown)

 

 

Use this.page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection

: agency is trying to collect from you for a debt you owe to someone else, fist the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part-1, list the additional creditors here. If you do not have additional persons to

be notified for any debts in Part 1, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccount number
Number Street
City State ZIP Code

[| On which fine in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber
Number Street
City State ZIP Code

[ | On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number 4 7 9 3_
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber
Number Street

 

 

City

State

ZIP Code

 
Case 19-23840

Doc1 Filed 10/16/19 Page 26 of 63

 

 

 

Fill in this information to identify your case:

Debtor1 _Mellisa Louise Harley
First Name Middle Name Last Name

Debfor 2

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland

(2 Check if this is an

Case number amended filing

(if known)

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 1215

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

 

 

List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?

i No. Go to Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

QO] ves.

. 2. List all of your priority unsecured claims. If a creditor has more than one pnority unsecured claim, list the creditor separately for each claim..For
each claim listed, identify what type of claim itis. if a:claim has both priority and nonpriority amounts, list that claim here and.show both priority and
nonpriority amounts. As much as possible; list the claims in alphabetical order according to the creditor's name. if you have more than two priority
unsecured claims, fill out the Continuation Page of Part:1. if more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type.of claim, see the instructions for this form in the instruction booklet.) i
_ Total claim - : _ Prtority "> Nonpriority. 5
6 @rpount amount
2.1
Last 4 digits of account number OS. $ $,
Priority Creditor’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Gly State ZIP Code L) Contingent
; C2 unliquidated
Who incurred the debt? Check one. D disputed
(2 Debtor 1 only
Q Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Domestic support obligations
At least one of the debtors and another () Taxes and certain other debts you owe the government
O) Check if this claim is for a community debt CJ Claims for death or personal injury while you were

is the claim subject to offset? intoxicated

O) No C1 Other. Specify

5 C) ves

2.2 Last 4 digits of account number __ __

— $ $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
C) Contingent
City State ZIP Code 2} unjiquidated
Who incurred the debt? Check one. (2 Disputed
CJ Debtor 4 onty
T of PRIORITY unsecured claim:
C) Debtor 2 only ype claim

C2 Debtor 4 and Debtor 2 onty
( At ieast one of the debtors and another

(] Check if this claim is for a community debt
\s the claim subject to offset?
OQ No

C) Yes

0 Domestic support obligations

() Taxes and certain other debts you owe the goverment

(2 Claims for death or personal injury while you were
intoxicated

CQ other. Specify

 
Case 19-23840 Doc 1

Mellisa Louise

Debtor 1

Filed 10/16/19 Page 27 of 63

Harley Case number (it own)

 

Fest Name Middle Name Last Name

Your PRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

 

 

o

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

U2 Debtor 1 only

C) debtor 2 only

() Debtor 1 and Debtor 2 only

(2 Atleast one of the debtors and another

Last 4 digits of account number —__ $

 

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
QQ) unliquidated
(2 Disputed

Type of PRIORITY unsecured claim:
CQ Domestic support obligations

2) Taxes and certain other debts you owe the government
oO Claims for death or personal injury while you were

 

 

 

 

 

 

 

(C) Check if this claim is for a community debt intoxicated
C1 other. Specify
Is the claim subject to offset?
QO No
Q) Yes
: Last 4 digits of account number $
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ail that apply.
U Contingent
City State ZIP Code O Uniiquidated
(2 Disputed

Who incurred the debt? Check one.

CQ) Debtor 1 only

() Debtor 2 only

C1 Debtor 4 and Debtor 2 only

C2 At teast one of the debtors and another

Type of PRIORITY unsecured claim:

(Domestic support obligations
O) Taxes and certain other debts you owe the goverment
CJ claims for death or personal injury while you were

 

 

 

 

 

 

 

 

QO) Check if this claim is for a community debt intoxicated
O) other. Specify
Is the claim subject to offset?
CI No
C2 ves
Last 4 digits of account number $
: Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
oO Contingent
City State ZIP Code OQ) uUntiquidated
C) Disputed

Who incurred the debt? Check one.

( Debtor 4 only

C3 Debtor 2 only

Cd debtor 1 and Debtor 2 only

QO) Atteast one of the debtors and another

CJ Check if this claim is for a community debt

is the claim subject to offset?

CI No
OC) Yes

Type of PRIORITY unsecured claim:

LD) Domestic support obligations
(C} Taxes and certain other debts you owe the government

Q Claims for death or personal injury while you were
intoxicated

 

Q Other. Specify

 
Case 19-23840 Doc1 Filed 10/16/19 Page 28 of 63

Debtor1 _Mellisa Louise Harley
First Name Middle Name Last Name

Case number (# known),

 

List All of Your NONPRIORITY Unsecured Claims

 

_ 3. Do any creditors have nonpriority unsecured claims against you?

I No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

: 4 List'allof your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. Ifa creditor has more than one
: nonpriorily unsecured claim, list the creditor separately for each claim. For each claim listed, identify. what type of claim it is. Do not list claims already
included in Part 1. If more than.one creditor holds a particular claim, {ist the other creditors in Part 3.1f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

bs ] Bank of America Last 4 digits of account number 4 7 9 3 4,100.00.
: Nonprionty Creditors Name $A
Po Box 15019 When was the debt incurred? 01/22/2015
Number Street
Wilmington DE 19850
City State ZIP Gode As of the date you file, the claim is: Check all that apply.
CJ Contingent
Who incurred the debt? Check one. @ unliquidated
Debtor 1 onty ( Disputed
C2 Debtor 2 only
(2 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 At least one of the debtors and another C1 Student loans
Cl Check if this claim is for a community debt (1 Objigations arising out of a Separation agreement or divorce
that you did not report as priority claims :
Is the claim subject to offset? C] Debts to pension or profit-sharing plans, and other similar debts i
No @ other. Specity Bank account
pecify
QO Yes
2 | BBT Bank Last 4 digits of account number 4 7 9 3 sf 00.00 -
Nonpriority Creditors Name When was the debt incurred? 06/22/2014 :
Po Box 1847
Number Street
Wilson NC 27894 As of the date you file, the claim is: Check all that apply.
City Stata ZIP Code O Contingent
Who incurred the debt? Check one. ip unliquidated
i Debtor 1 only O) Disputed
C Debtor 2 only ;
(2 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(J At least one of the debtors and another (J Student loans
(J Obligations arising out of tion t or di
C) Check if this claim is for a community debt that you did not report os oy dar or aworee
Is the claim subject to offset? C debts to pension or profit-sharing plans, and other similar debts
No @ other. Specify Bank Account
OO Yes
3 _| Dept of Education-Navient Last 4 digits of account number _4 7 9 3. 16.325.00 |
Nonpriority Creditors Name was the debt incurred? 10/21/2013 §___ ee
123 Justison street 2nd Floor TT
Number Street
Wilimington 1
ay g DE 19801 As of the date you file, the claim is: Check all that apply.

Who incurred the debt? Check one.
ld Debtor 1 only

Q) Debtor 2 onty

(J Debtor 1 and Debtor 2 onty

(J At least one of the debtors and another

Q) Check if this claim is for a community debt
Is the claim subject to offset?

ef No
Ql Yes

QO Contingent
ff unliquidated
CJ Disputed

Type of NONPRIORITY unsecured claim:

@ student loans

i Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C Debts to pension or profit-sharing plans, and other similar debts

ag Other. Specify

 
Case 19-23840 Doc1 Filed 10/16/19 Page 29 of 63

Harley Case number (itinown)

 

Debtor1 Mellisa Louise
First Name Middle Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2) Debtor 4 and Debtor 2 only
L) At feast one of the debtors and another

(J) Check if this claim is for a community debt

Is the claim subject to offset?

@f No
O) Yes

4.4 . :
Dept of Education- Nelnet Last 4 digits of account number 0 0 0 0 5 5,280.00
Nonpricrity Creditor's Name 3
Po Box 82564 When was the debt incurred? 10/05/2019
Number Street se tee
Lincoln NE 68501 As of the date you file, the claim is: Check all that apply.

City State Zip Code C2 Contingent
; 7 Untiquidated
Who incurred the debt? Check one. Q Disputed
ef Debtor 1 onty
C2 Debtor 2 onty Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only & Student loans
At least one of the debtors and another (2 Obtigations arising out of a separation agreement or divorce that
(2 Check if this ctaim is for a community debt you did not report as priority claims 7
. ; L) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (2 other. Specify
| No
O Yes

45 , 4793 :

Baltimore Gas & Electric Last 4 digits of account number 4. 7 9 3 $1,800.00.
Nonpriority Creditors Name f

01/22/2019
110 W Fayette St, When was the debt incurred? 10600
Number _ Steet As of the date you file, the claim is: Check all tha
Baltimore MD 21201 you hile, the claim fs: Check all that apply.
City State ZIP Code C) Contingent i
, lJ Unliquidatea :
Who incurred the debt? Check one. Q Disputed
ef Debior 4 only
(2 debtor 2 onty Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O) Student loans
At least one of the debtors and another oO Obligations arising out of a separation agreement or divorce that
© Cheek if this claim is for a community debt you did not report as priority claims
(2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specify Electric Co.
,§ No
Yes
6 - g 236.00
Capital Bank-cardworks Last 4 digits of account number 2 1 9 2.
Nonpriority Creditors Name
. Whe: incurred? 10/05/2019
101 Crossways Park Drive mwas the debt in Pee
Number eet As of the date you file, the claim is: Check al
West WoodBury NY 11797 you Tile, the claim fs: that apply.
City State ZIP Code C2 Contingent
; @ Unfiquidated
Who incurred the debt? Check one. QO Disputed
Wd Debtor 1 only
Q Debtor 2 only Type of NONPRIORITY unsecured claim:

Q) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O} debts to pension or profit-sharing pians, and other similar debts

4 Other. Specify Credit Card

 
Case 19-23840 Doc 1

Debtor 1

 

First Name Middle Name Last Name.

Filed 10/16/19 Page 30 of 63

Case number (# mown),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

if Debior 1 only

CI} Debtor 2 only

C2 Debtor 1 and Debtor 2 only

(CD At feast one of the debtors and another

L) Check if this claim is for a community debt
Is the claim subject to offset?
W@ No

0 Yes

Type of NONPRIORITY unsecured claim:

(2 student loans

OQ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Debits to pension or profit-sharing plans, and other similar debts

@ other. Specify Cable

 

5.6 .
Fingerhut Last 4 digits of account number 4. 7 9 3 gs _ 500.00
Nonpriority Creditar's Name
10/06/2019
6250 Ridgewood Rd When was the debt incurred?
Number Street _
Saint Cloud MN 56303 As of the date you file, the claim is: Check af that apply.
City State ZIP Code Q) Contingent
W@ Unliquidated
Who incurred the debt? Check one. Qo Disputed
Wd Debtor 4 only
(2 Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 4 and Debtor 2 only QO] student cans
Cd Atleast one of the debtors and another O Obligations arising out af a separation agreement or divorce that
Cl Check if this claim is for a community debt you did not report as priority claims _
CI debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specify Credit Card
wg No
, C Yes
D.7 | a. 4 7 -
“—~ West Lake Financial Last 4 digits of account number 4 7 9 3 s6_,017.00
Nonpriority Creditors Name :
i 10/06/2019
4571 Wilshire Dr When was the debtincurred? a
Number Street a
Las Angeles CA 90010 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code C] Contingent
@ Uniiquidated :
Who incurred the debt? Check one. Q) Disputed i
4d Debtor 4 only :
() Debtor 2 only Type of NONPRIORITY unsecured claim:
(2) Debtor 1 and Debtor 2 oniy 2 student loans
{1 Atleast one of the debtors and another &@ Obiigations arising out of a separation agreement or divorce that
Check if this claim is for a community debt you did nat report as priority claims 7
; Q Debts to pension or profit-sharing plans, and other similar debts
“ne claim subject to offset? Q) other. Specty Loan
No
CI Yes :
8 5 700.00
Verizon Last 4 digits of account number 4 7 9 3_ es
Nonpriority Creditors Name
i 10/06/2019
Po Box 650584 When was the debt incurred?
Number Steet As of the date you file, the claim is: Check
Dallas TX 75265 you file, : all that apply.
City State ZIP Code (2 Contingent
; Ad Unliquidated
Who incurred the debt? Check one. QO Disputed
Case 19-23840 Doc 1

Debtor 1

 

First Name Middie Name Last Name

Filed 10/16/19 Page 31 of 63

Case number (Ff mow)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on-this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CI Yes

 

 

 

Q) Check if this claim ts for a community debt
Is the claim subject to offset?
Ol No

C2 Debts to pension or profit-sharing plans, and other similar debts
C2 other. Specify

 

 

5.9 ;
Harris & Harris inc Last 4 digits of account number 9 6 9 8 ¢__ 193.00
Nonprionty Creditors Name 10/06/2019
41 West Jackson Blvd Ste 400 When was the debt incurred? = ==
Number Street eo.

Chicago IL 60601 As of the date you file, the claim is: Check ail that apply.
City State ZP Code OQ) Contingent

@ Unliquidated :
Who incurred the debt? Check one. OQ pisputea '
Qf Debtor 1 only i
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
( Debtor + and Debtor 2 only QQ student loans
O) Atleast one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that :
() Check if this claim is for a community debt you did not Port as prrorily claims |

C} debts to pension or profit-sharing plans, and other similar debts |
Is the claim subject to offset? W@ other. Specify State of Maryland
w No
CI Yes

° digits of account number 3.0 0 0
Santander Consumer Last 4 of oY Uy $13,805.00.
Nonpriority Creditor's Name ‘
01/23/2015

PoBox 961211 When was the debt incurred?
Number Street
Ft Worth TX 76161 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code CD Contingent

@@ Unfiquidated
Who incurred the debt? Check one. Q Disputed
Wd Debtor 1 only
C2 Debtor 2 only Type of NONPRIORITY unsecured claim:
©) Debtor 1 and Debtor 2 only 2 Student toans
C2 At least one of the debtors and another @ Obtgations arising out of a separation agreement or divorce that
O Check if this claim is for a community debt Q you did not report as priority claims 7

Debts to pension or profit-sharing plans, and other similar debts

is the claim subject to offset? C] other. Specify Loan
wf No
CQ Yes

; Last 4 digits of account number 8

Nonpriority Creditors Name
When was the debt incurred?
Number Street As of the date you file, the claim is: Check all that apply.
Giy State ZiP Code C2 Contingent
C2 Untiquidated
Who incurred the debt? Check one. Q disputed
CJ Debtor 1 only
(2 Debtor 2 only Type of NONPRIORITY unsecured claim:
(CJ Debtor 1 and Debtor 2 only (2 student icans
C1) Atleast one of the debtors and another OQ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
 

 

Case 19-23840 Doc 1

Debtor 1

Filed 10/16/19 Page 32 of 63

Case number (# mown)

 

First Name Middle Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, folowed by 4.5, and'so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.3 .
Suntrust Bank Last 4 digits of account number 4 7 9 3_
Nonprionty Greditor’s Name When urea? 10/06/2019
303 Peachtree St NE was the debt incurred? = “2
Number Street . .
Atlanta GA 30308 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
: if unliquidated
: Who incurred the debt? Check one. C disputed
§@ Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
QQ Debtor 1 and Debtor 2 only 2 student foans
O) Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
(2 Check if this claim is for a community debt QO you did net report as priority claims 7
Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specify Bank
wu No
Q Yes
5.4 ;
TD Bank Last 4 digits of account number 4 7 9 3_ $ 600.00,
Nonpriority Creditor's Name :
f ; When 40/06/2019
1611 Wisconsin Ave NW was the debt incurred? _-
Number Street . .
Washington DC 20007 As of the date you file, the claim is: Check ail that apply.
City State ZiP Cade C) Contingent
ff uUntiquidated
Who incurred the debt? Check one. a Disputed
iW Debtor 1 only
() Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 Debtor + and Debtor 2 only CO student toans
(2 Atieast one of the debtors and another WF Obiigations se out of a fi or di that
] Check if this claim is for a community debt you did not report as priority claims -
L) Debts to pension or profit-sharing pians, and other similar debts
ts the claim subject to offset? C2 other. specity Bank
w@ No
CI Yes
5 3 1,200.00;
TMobile Last 4 digits of account number 4 7 9 3 nn
Nonpriority Creditor's Name
When 10/06/2019
Po Box 742576 was the debt incurred? = -S
Number eet As of the date you file, the claim is: Check ali that
Cincinnati OH 45274 you fie, nm Ist Chock al that apply.
City State ZIP Code C Contingent
€@ Unliquidated
Who incurred the debt? Check one. oO Disputed
id Debtor 1 only
(2 Debtor 2 only Type of NONPRIORITY unsecured claim:
(J Debtor 1 and Debtor 2 only (2 Student leans
L) At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q Check if this claim is for a community debt

Is the claim subject to offset?

Wf no
CQ) Yes

Q Debis to pension or profit-sharing plans, and other similar debts
@ ower. Specify Cell phone
Case 19-23840 Doc 1

Debtor 1

Filed 10/16/19 Page 33 of 63

Case number (i mown),

 

First Name. Middle Name: Last Name

 

por: Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UI Yes

 

 

 

C) Check if this claim is for a community debt

Is the claim subject to offset?
@ No

im Debis to pension or profit-sharing plans, and other similar debts
Wf Other. Specify loan

5.0
Nationwide Acceptance Last 4 digits of account number 9 9 9 2 3_1,500.00:
Nonpriority Creditors Name 05 4 2 1201 7 :
14841 Palace Pkwy Ste 500 When was the debt incurred? 2a
Number Street Be tee
Dallas ™ 34744 As of the date you file, the claim is: Check ail thai apply.

City State ZIP Code C) contingent
Wf Uniiquidated
Who incurred the debt? Check one. Q Disputed
ef Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 Debtor + and Debtor 2 only 2 student loans
C1 Atteast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that

: oe ane it you did not report as priority claims

: C2 Check If this ctaim Is for a debt O bebts to pension or profit-sharing plans, and other similar debts

i is the claim subject to offset? @ otner. Specify Ultilty

: 4 No

C2 Yes

5.1 i 479 3 2

Navy Federal Credit Union Last 4 digits of account number Sf YS s_8,000.00
Nonpriority Creditor's Name i

i 10/06/2019
Po Box 3010 When was the debt incurred?
Number Street a
Merrifield VA 15701 As of the date you file, the claim is: Check all that apply.

City State ZIP Code (3 Contingent

; @d Untiquidated

: Who incurred the debt? Check one. Qo Disputed

: id Debtor 1 only

Q] Debtor 2 only Type of NONPRIORITY unsecured claim:

© Debtor 1 and Debtor 2 only (2 Student toans

: C1 Atleast one of the debtors and another i Obligations arising out of a separation agreement or divorce that

Q) Check if this claim is for a community debt you did not report as priority claims 7

(2 Debts to pension or profit-sharing plans, and other similar debts

: is the claim subject to offset? CI other. Specify. Credit Card

w@ No

U Yes

5.2| ; ; g_ 1,100.00,
Progressive Last 4 digits of account number 4 7 9 3 oo
Nonpriority Creditors Name
i 10/06/2019
256 West Data Drive When was the debt incurred? 0
Number Street As of the date you file, the claim is: Chock al
Draper UT 84041 you file, im is: that apply.
City State ZIP Code (3 Contingent
; ad Uniiquidatea
Who incurred the debt? Check one. Q Disputed
td Debtor 4 only
C2) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 onty (2 Student loans
(0) At least one of the debtors and another 2 Obtigations arising out of a separation agreement or divorce that
you did not report as priority claims
Case 19-23840 Doc 1

Debtor 1

Filed 10/16/19 Page 34 of 63

Gase number ( inown)

 

First Name Middle Name Last Name

pana: | Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.7 ;
Comcast Last 4 digits of account number 4. 7 9 3) 5 900.00
Nonprionily Creators Name i 10/06/2019
P.O. Box 34 When was the debt incurred?
Number Street a
Seattle WA 34744 As of the date you fife, the claim is: Check ali that apply.
City State ZIP Code QO Contingent
@ Untiquidated
Who incurred the debt? Check one. oO Disputed
Wf Debtor 1 only
CQ Debtor 2 only Type of NONPRIORITY unsecured claim:
(CI Debtor 1 and Debtor 2 only student loans
C1 At least one of the debtors and another (2 Objigations arising out of a separation agreement or divorce that
: . ity det you did not report as priority claims
LA Check if this claim Is for a community CJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ otner. Specify Ultilty
@ no
CJ Yes
8 i i Last 4 digits of account number 4 7 9 3 500 00:
Horizon Card Services a s_ ew
Nonpriority Creditors Name 40/06, 120 9
Po Box 1275 When was the debt incurred?
Number Street een tee
Indiana PA 15701 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code OQ) Contingent
@@ Unliquidated
Who incurred the debt? Check one. C2 Disputed
ff Debtor + only
C1 Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only 2 Student loans
U1 Atleast one of the debtors and another 1 Obiigations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt gO you did not SPOT aS F y claims -
Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? O) other. specify Credit Card
@ wo
C2 Yes :
9 7 s__500.00
Money lion Last 4 digits of account number 4 7 9 3 :
Nonpriority Creditor's Name
10/06/2019
Po Box 1547 When was the debt Incurred?
Number Street cue ten
Sandy UT 84041 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code U contingent
€@ Uniiquidated
Who incurred the debt? Check one. QO Disputed
i Debtor 1 only
C3 debtor 2 only Type of NONPRIORITY unsecured claim:
Cd Debtor 1 and Debtor 2 onty Q Student}
LI At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

 

 

 

() Check if this claim is for a community debt

Is the claim subject to offset?

Wf No
C2 Yes

CI Debts to pension or profit-sharing plans, and other similar debts
@ otner. Specify loan
Debtor 1

Case 19-23840 Doc 1

Mellisa Louise

Harley

 

Filed 10/16/19 Page 35 of 63

Case number (if known),

 

First Name Middle Name

Last Name

 

List Others to Be Notified About a Debt That You Already Listed

| 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

: example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): () Part 1: Creditors with Priority Unsecured Claims
Number Street (J Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number
Mo sn State ZIP Code oan oan se esntncepsenmneee
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
Number Street O Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
On which entry in Part 4 or Part 2 did you list the original creditor?
Name
Line of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
Number Street ( Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccount number
OY essen State ZIP Code sot verte aparuns en outa hems anacoaansete
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): OC) Part 1: Creditors with Priority Unsecured Claims
Number Street Q] Part 2: Creditors with Nonpriority Unsecured
Claims
oy Sine wise Last 4 digits ofaccountnumber
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): £] Part 1: Creditors with Priority Unsecured Claims
Number Street QO} Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber
City State ZIP Code
Sons On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street . . +
() Part 2: Creditors with Nonpriority Unsecured
Claims

City

ZIP Code

Last 4 digits of account number —__
Case 19-23840 Doc1 Filed 10/16/19 Page 36 of 63

Debtor 1 Mellisa Louise Harley Case number (Fknown),

 

 

First Name Middle Name Last Name

7lee-cm Add the Amounts for Each Type of Unsecured Claim

 

, 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
: Add the amounts for each type of unsecured claim.

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations $
from Part 1 6b. Taxes and certain other debts you owe the
government 6b. $
6c. Claims for death or personal injury while you were
intoxicated 6c. $
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 $ 57,248.00
6e. Total. Add lines 6a through 6d. 6e.
$.
Total claim
Total claims ®! Student loans 6. 21,605.00
_ from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. $.
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6. ots

 

6j. Total. Add lines 6f through 6i. 6j.
$ 78,853.00

 

 

 
Case 19-23840 Doc1 Filed 10/16/19

Fill in this information to identify your case:

Debtor Mellisa Louise
First Name Middle Name

 

Debtor 2
(Spouse !f filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

Case number
(lf known)

 

 

 

Official Form 106G

Page 37 of 63

Schedule G: Executory Contracts and Unexpired Leases

CJ Check if this is an
amended filing

12/15

 

‘2.2

12.5:

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any

additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?

fd No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
UJ Yes. Fill in aff of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle tease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and

unexpired leases.

Person or company with whom you have the contractor lease State what the contract or lease is for

24

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

NY tance ocr enn HME, AIP Code

2.3

 

Name

 

Number Street

 

CRY tate nese SME ZIP Code

(24

 

Name

 

Number Street

 

AY eestor vee ane State ZIP Code |

 

Name

 

Number Street

 

City State ZIP Code
Case 19-23840 Doc1 Filed 10/16/19 Page 38 of 63

 

 

 

 

 

 

 

Debtor1  Mellisa Louise Harley Case number (tn0wn)
First Name Middle Name Last Name

f | Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease What the contract or lease is for.
22
Name

Number Street

City State ZIP Code
2.
: Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

Number Street

 

City State ZIP Code

 

 

 

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 
Case 19-23840 Doc1 Filed 10/16/19 Page 39 of 63

Fill in this information to identify your case:

Debtor 4 Mellisa Louise

First Name Middfe Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

Case number
(if known)

 

 

CQ Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also fiable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

_ 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

4 No
Q) Yes

_ 2, Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

a No. Go to line 3.
C) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

Ld No
CJ Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

_ 3. In Column 1, fist all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.1
) Schedule D, line
Name —
OQ) Schedule E/F, line
Number Street ( Schedule G, line
City ccm State _ _.. 41P Code
3.2
O Schedule D, line
Name _
C} Schedule E/F, line
Number Street CQ) Schedule G, line
City oe ee State. can, 2IP Code
3.3
{2 Schedule D, line
QO) Schedule E/F, line
Number Street

 

(} Schedule G, line

 

City, Lone . State wn lP Code |
Debtor 1

Mellisa

Case 19-23840 Doc 1

Louise

Harley

 

First Name

Middle Name

Last Name

f | Additional Page to List More Codebtors

Column 1: Your codebtor

FS

Lr fa

1

Case number (i inown),

 

Name

 

Number

Street

 

State

_, ZIP Code

 

Name

 

Number

Street

 

City

State

_ ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

Name

 

Number

Street

 

City

State

_IP Code _

 

Name

 

Number

Street

 

_Eaty

State

ZIP Code _

 

Name

 

Number

Street

 

City,

State

ZIP Code

 

Name

 

Number

 

__Gity.

‘State

__2ZIP Code_

 

Name

 

Number

Street

 

City

State

ZIP Code

Filed 10/16/19 Page 40 of 63

Column 2: The. creditor to whom you. owe the debt

Check alt schedules that apply:

C] Schedule D, line
Q} Schedule E/F, line
CJ Schedule G, line

Q] Schedule D, line
O) Schedule E/F, line
C2 Schedule G, fine

QO) Schedule D, tine
OU Schedule E/F, line
QO ScheduleG, line

O) Schedule D, line
C) Schedule E/F, fine
LJ Schedule G, tine

(J Schedule D, line
UO) Schedule Ef, line
OQ) Schedule G, line

O8 Schedule D, line
QO) Schedule E/F, line
1) Schedule G, line

C) Schedule D, line
UJ Schedule E/F, line
() Schedule G, line

Q) Schedule D, line
O} Schedule E/F, line
O) Schedule G, line
Case 19-23840 Doc1 Filed 10/16/19 Page 41 of 63

Fill in this information to identify your case:

Debtor 4 Mellisa Louise
First Name Middle Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

Case number Check if this is:

(if known)
(3 An amended filing
(2) A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 7 DDT Ww
Schedule I: Your Income 412/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for

supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.

if you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a

separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question. |

 

 

Part 1: Describe Employment

1. Fillin your employment

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job,

attach a separate page with

information about additional Employment status A Employed UI Employed

employers. CJ Not employed LJ Not employed

Include part-time, seasonal, or

elf-employed work. i
self-employed w pation Health CareGiver

Occupation may include student
or homemaker, if it applies.

Employer’s name Priority Care Clinics

Employer's address 550 Governor Ritchie Hwy

 

 

 

 

Number Street Number Street
#181
Severna MD 21146
City State ZIP Code City State ZIP Code
How long employed there? 8 years 8 years

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

 

For Debtor 1 For Debtor 2 or
non-filing spouse
2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 2,000.00 $
_ 3. Estimate and list monthly overtime pay. 3. +§ +¢

 

4. Calculate gross income. Add line 2 + line 3. 4. | $2,000.00 $

 

 

 

 

 

 
Debtor 1 Mellisa Louise Harley Case number (finown),
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spotse
Copy line 4 here...... >4. ¢$ 2,000.00 $
'§, List all payroft deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 400.00 $
5b. Mandatory contributions for retirement plans 5b. §$ $
5c. Voluntary contributions for retirement plans 5c. §$ $
5d. Required repayments of retirement fund loans Sd. §$ $
5e. Insurance 5e. §$ $
5f. Domestic support obligations 5f. $ $
5g. Union dues 5g. § $
5h. Other deductions. Specify: 5h. #$ +
_ 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f+5g+5h. 6. $ $
. 7, Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ $
. 8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 5
monthly net income. 8a.
8b. interest and dividends 8b. $ $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularty receive
Include alimony, spousal support, child support, maintenance, divorce $ $
settlement, and property settlement. 8c.
8d. Unemployment compensation 8d. §$ $
8e. Social Security 8e. § $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: a. § $
8g. Pension or retirement income 8g. §$ $
8h. Other monthly income. Specify: 8h. +$ +
9. Add ail other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 91 $ $
10. Caiculate monthly income. Add line 7 + line 9. $ 1,600.00] 4 $ = \5

11,

Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10.

Case 19-23840 Doc1 Filed 10/16/19 Page 42 of 63

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify:

 

42, Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12.

13.Do you expect an increase or decrease within the year after you file this form?

& No.

Q

 

11.4 § 1,600.00 ©

 

 

 

ls _ 1,600.00

 

Combined
monthly income

 

Yes. Explain:

 

 

 
Case 19-23840 Doc1 Filed 10/16/19 Page 43 of 63

Fill in this information to identify your case:

Mellisa louise se tie;
Debtor 1 ae irate Check if this is:

 

Debtor 2 .
(Spouse, iffiling) First Name Middle Name C) An amended filing

QA supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: District of Maryland

Case number MM / DD/ YYYY
(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

parts: | Describe Your Household

1. Is this a joint case?

 

a No. Go to line 2.
(J Yes. Does Debtor 2 tive in a separate household?

J No
( Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents? CI no

 

 

 

 

 

 

 

Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and © Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... sees O
Do not state the dependents’ Daughter 15 a No
names. Yes
Daughter 13 1 No
| Yes
Son 20 O) No
Yes
Q) No
C) Yes
C No
C Yes
3. Do your expenses include @ No
expenses of people other than

__ yourself and your dependents? 4 Yes

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. ff this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule |: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. include first mortgage payments and $ 434.00
any rent for the ground or fot. 4.
if not included in line 4:
4a. Real estate taxes 4a.
4b. Property, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses Ac. $
4d. Homeowner's association or condominium dues 4a. §

 
Case 19-23840 Doc1 Filed 10/16/19 Page 44 of 63

 

Debtor1 _Mellisa louise Harley

First Name Middle Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:

10.
11.

12.

13.

14,

15.

16.

17.

18.

19.

20.

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, intemet, satellite, and cable services
6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitabie contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in fines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:
17d. Other. Specify:

Case number (# known),

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule f: Your income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter's insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

10.
11.

12.
13.
14,

15a.
15b.
15c.
15d.

16.

17a.
17b.
17c¢.

i7d.

18.

19.

20a.

20c.

20d.
20e.

 

Your expenses

$

$ 326.00
$ 4180.00
$ 156.00
$

$ 200.00
$

$

$.

$ 200.00
$

$

$ 200.00
$ 198.00
$

$

$ 542.00
$

$

$

$

$

$

3.

$

$

$
Case 19-23840 Doc1 Filed 10/16/19 Page 45 of 63

 

 

 

 

 

Debtor 1 Mellisa louise Harley Case number (7 mow)
First Name Middle Name Last Name
21. Other. Specify: 21. +$
22. Calculate your monthly expenses.
22a. Add lines 4 through 21. 22a. $
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22d. | §
i
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. i $
\ceaeeennnen nena enmennnd
23. Calculate your monthly net income.
, $ 1,600.00
23a. Copy line 12 (your combined monthly income) from Schedule I. 23a.
23b. Copy your monthly expenses from line 22c above. 23b. —¢ 2,038.00
23c. Subtract your monthly expenses from your monthly income.
$ -438.00
The result is your monthly net income. 23c. cnn

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

i No. . a .
Qh yes. — Explain here:

 
Case 19-23840 Doc1 Filed 10/16/19 Page 46 of 63

Fill in this information to identify your case:

Debtor 1 Mellisa Louise

First Name Middie Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: District of Maryland

Case number
(If known)

 

 

 

Cl Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

 

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a faise statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

@ No

CO) Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

   
 
 

 

x x
Signature of Debtor 1 Signature of Debtor 2
Date [ 0 / I 2/ 20 Date

MM/ DD / MM/ DD / YYYY

 
Case 19-23840

Fill in this information to identify your case:

Debtor 1 Mellisa Louise

Doc 1

Harley

 

First Name Middie Name.

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middle Name

United States Bankruptcy Court for the: District of Maryland

 

 

 

Filed 10/16/19 Page 47 of 63

 

Case number
(Of known) CJ Check if this is an
amended filing
Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. ff two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

C] Married
a Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

No

C) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1:

 

Number Street

 

 

City Stale ZIP Code

 

Number Street

 

 

City State ZIP Code

 

 

 

 

 

 

Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
Q Same as Debtor 1 im Same as Debtor 1
From From
Number Street
To To
City State ZIP Code
QO Same as Debtor 1 Q Same as Debtor 1
From From
Number Street
To To
City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

W No

C) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

itlewss Explain the Sources of Your Income

 

Official Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy page 1
Case 19-23840 Doc 1

Debtor1 Mellisa Louise
Fi

inst Name Middle Name

Harley

Last Name

Filed 10/16/19 Page 48 of 63

Case number (known),

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

4 No

() Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:
(January 1 to December 31, 00)
YYYY

For the calendar year before that:
(January 1 to December 31, )
YY

Sources of income
Check ail that apply.

Q Wages, commissions,
bonuses, tips

Cj Operating a business

Q Wages, commissions,
bonuses, tips
a Operating a business

Q Wages, commissions,
bonuses, tips

i | Operating a business

Gross income
{before deductions and
exclusions)

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony, child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 4.

Sources. of income
Check all that apply.

Q Wages, commissions,
bonuses, tips

QQ Operating a business

QO Wages, commissions,
bonuses, tips

Q Operating a business

Q Wages, commissions,
bonuses, tips

Q Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

{J No
CI Yes. Fill in the details.

 
   

From January 7 of current year until
the date you filed for bankruptcy:

For last calendar year:

Sources of income
Describe below.

Gross income from
each source
(before deductions. and
exclusions)

Sources of income
Describe below.

 

(January 1 to December 31, )

 

3

 

For the calendar year before that:
(January 1 to December 31, )
YYVY

Official Form 107

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

Gross income

(before deductions and
exclusions)

$

Gross income from
each source

(before deductions and
exclusions)

page 2
 

Debtor 1 Mellisa
First Name

 

Case 19-23840 Doc1 Filed 10/16/19 Page 49 of 63

Louise Harley Case number (if known),

 

Middle Name Last Name

eae “= Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

C] No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

U2 No. Go to line 7.

@ ves. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

(2 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

Wi No. Go to line 7.

2 Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attomey for this bankruptcy case.

Creditors Name

Dates of Total amount paid Amount you still owe
payment

 

Number Street

 

 

City

State ZIP Code

 

Creditor’s Name

 

Number Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number Street

 

 

State ZIP Code

Was this payment for...

OQ Mortgage

t) Car

CO credit card

CJ Loan repayment

Ul Suppliers or vendors
L) other

LJ Mortgage

(3 car

CQ) credit card

CJ Loan repayment

QO Suppliers or vendors
CJ other

1) Mortgage

Q) car

QO) credit cara

Q) Loan repayment

Q Suppliers or vendors
C} other

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3
 

 

Case 19-23840 Doc1 Filed 10/16/19 Page 50 of 63

Debtor1  Mellisa Louise Harley

Case number (if inewn)
First Name Middie Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner,
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

W no

C2 Yes. List all payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still. .Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Coda
$ $
insider's Name

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

 

 

 

 

 

 

 

 

 

an insider?
Include payments on debts guaranteed or casigned by an insider.
a No
() Yes. List alt payments that benefited an insider.
Dates of Total amount Amount you still, Reason for this payment
payment paid owe include creditor's name
Insider's Name $ $
Number Street
City State ZIP Code
$ $
Insider's Name
Number Street
City State _ ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Case 19-23840 Doc1 Filed 10/16/19 Page 51 of 63

Debtor1  Mellisa Louise
First Name Middle Name. Last Name

Harley Case number (i iown),

Identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, smal! claims actions, divorces, collection suits, patemnity actions, support or custody modifications, —

 

 

 

 

 

 

 

and contract disputes.
w No
C] Yes. Fill in the-details.
Nature of the case Court or agency Status of the case
Case tte ‘Court Name O) Pending
OQ on appeal
‘Number Street QO) conctuded
Case number :
City State ZIP Code
Case title ‘Goal Name O Pending
C} On appeal
Number Street (2 conciuded
Case number

 

City State ZIP Code

40. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Check all that apply and fill in the details below.

No. Goto line 11.
(2 Yes. Fill in the information below.

 

 

 

 

 

 

 

 

 

Describe the property Date Value of the property
Creditor's Name $
Number Street Expiain what happened
Q Property was repossessed.
Q Property was foreclosed.
Q) Property was garnished.
City State ZIP Code OQ Property was attached, seized, or levied.
Describe the property Date Value of the property
$
Creditors Name
Number Street
Explain what happened
CJ Property was repossessed.
1 Property was foreciosed.
iy Sule TP Gade Q Property was gamished.
(2) Property was attached, seized, or levied.
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
 

 

Case 19-23840 Doc1 Filed 10/16/19 Page 52 of 63

Debtor 1 Mellisa Louise Harley Case number (# inown),

 

 

First Name Middle Name. ‘Last Name

44. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Wi no

CI Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was. taken
Creditors Name
$
Number Street
City State ZIP Code Last 4 digits of account number: 1XXX—_

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?
@ No
CO Yes

 

 

List Certain Gifts and Contributions

- 13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
No

{J Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts.
: $
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person Oe Se veclathaa ton mek, the gifts
- $
Person to Whom You Gave the Gift
$

 

 

Number Sireet

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
 

Case 19-23840 Doc1 Filed 10/16/19 Page 53 of 63

Debtor1  Mellisa Louise Harley Case number (rsmown
First Name Middle Name Last Name

 

 

44. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

a No
(J Yes. Fill in the details for each gift or contribution.

 

 

 

 

 

 

Gifts or contributions to charities Describe what you contributed Date you Vatue
that total more than $600 contributed
$
Charity’s Name
$
Number Street
City State ZIP Code

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
: disaster, or gambling?

No
CI Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the joss occurred loss ti
include the amount that insurance has paid. List pending insurance ost

daims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

i No
QO Yes. Fill in the details.

 

 

 

 

 

 

 

Description and value of any property transferred Date payment or . . Amount of payment
transfer was
Person Who Was Paid oo ce : . calle made
Number Street : : $
$
City State ZIP Code
Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

 
Case 19-23840 Doc1 Filed 10/16/19 Page 54 of 63

 

 

 

 

 

 

 

Debtor1 _ Mellisa Louise Harley Case number irinow
First Name Middie Name Last Name
Description and value of any property transferred Date payment or Amount of
transfer was.made. payment

Person Who Was Paid
$

Number — Street
$

 

 

 

City State ZIP Code

 

Email or website address

 

Person Whe Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

@ No

(3 Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or — Amount of payment
transfer was
made
Person Who Was Paid
Number Street : lel §
$
City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

No

CJ Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 8

 
Case 19-23840 Doc1 Filed 10/16/19 Page 55 of 63

Debtor1  Mellisa Louise Harley Case number (imown)

First Name Middle Name Last Name

 

 

49. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called assef-protection devices.)

@ No
(2 Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

[Flan List Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

a No
Q Yes. Fill in the details.
Last 4 digits of account number Type of account or Date account. was Last balance before

instrument closed, sold, moved, closing or transfer
or

 

Name of Financial institution
XXXX—__ CO checking $

| Savings
| Money market

 

Number Street

 

Q Brokerage
C) other

 

City State ZIP Code

OOK OQ] checking $

 

Name of Financial institution
UI savings

 

Number Street Q Money market
Q Brokerage
CJ other

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
@ No
Q Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
_ have it?
: QO No
Name of Financial Institution ame 'Q yYes
Number Street Number Street
City State ZiP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
Case 19-23840 Doc1 Filed 10/16/19 Page 56 of 63

Debtor 1 Mellisa Louise Harley Case number (i imown)
First Name Middie Name Last Name

 

 

(22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
wi No
C2 Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
: ' DINo
Name of Storage Facility Name : QO] ves
Number Street Number Street

 

CityState ZIP Code

 

 

City State ZIP Code

Identify Property You Hold or Control for Someone Else

 

| 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
a No
Cl Yes. Fill in the details.
Where is the property? Describe the property Value

 

Owner's Name :  $

 

 

Number Street

 

 

 

 

City State ZIP Code
City State ZIP Code

TEESE Otve Detalts About Environmental Information

 

 

For the purpose of Part 10, the following definitions apply:

« Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, fand, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

@ Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

m Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

. 24.Has any governmentai unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Wi No

(2 Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
 

Case 19-23840 Doc1 Filed 10/16/19 Page 57 of 63

Debtor 1 Mellisa Louise Harley Case number (finown),
First Name Middle Name Last Name

 

25. Have you notified any governmentat unit of any release of hazardous material?

@ No

(2 Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
z 1
: Name of site Governmental unit i
i :
: ;
1 :
: City State ZIP Code

 

 

 

- 26.Have you been a party in any judicial or administrative proceeding under any environmental law? Inciude settlements and orders.

Wi No

C2 Yes. Fill in the details.

 

 

‘Court or agency Nature of the case Sune of the
Case title oO .
Pending
QO On appeal
Number Street (2 conctuded
Case number iy Sate Code

ie Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
OQ Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
(2 A member of a limited liability company (LLC) or limited liability partnership (LLP)
Cha partner in a partnership
(2 An officer, director, or managing executive of a corporation

(2 An owner of at feast 5% of the voting or equity securities of a corporation

 

@ No. None of the above applies. Go to Part 12.
U] Yes. Check all that apply above and fill in the details below for each business.

 

 

 

 

 

 

 

 

 

 

Describe the nature of the business, Employer identification number
Do not include Sociat Security number or ITIN.
Business Name
EIN:
Number Street ; .
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code .
Describe the nature of the business. Employer identification number.
Business 5 Do not include Social Security number or ITIN.
EIN: =
Na ; bono cea .
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 11

 
Case 19-23840 Doc1 Filed 10/16/19 Page 58 of 63

Debtort  Mellisa Louise Harley Case number (known)

First Name Middle Name Last Name

 

Employer tdentification number

Describe the nature of the business
e cn te : : . Do not include Social Security number or ITIN.

 

 

 

Business Name

/ BINS 0 -L
Number Street Name of accountant or. bookkeeper Dates business existed

‘From _ To

 

City State ZIP Code

 

2a. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

Wi No

(2 Yes. Fill in the details below.

Date issued

 

Name mM /DD/YYYY

 

Number Street

 

 

City State ZIP Code

 

 

‘ have read the answers on this Statement of Financial Affairs and any attachments, and ! declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
» sennection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
.$ i 9.6. §§ 152, 1341, 1519, and 3571.

fi

a Ny / Noy Ho, hd x

sgnature of Debtor 1

vate 10/13/2019 Date

tina you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

a No
C} Yes

   

  

  

 

Signature of Debtor 2

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

W No

(2) Yes. Name of person _ Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 
Case 19-23840 Doc1 Filed 10/16/19 Page 59 of 63

United States BankrupieyCourt unt - Os, bi
District of Maryland’? cr iO: .

  

BA, iy Ips ”
In Re: Mellisa Louise Harley Case Number:
Debtor(s) Chapter: 7

VERIFICATION OF CREDITOR MATRIX

The above named Debtors hereby verify that the attached list of creditors is true and correct to the best of their
knowledge.

Date: /0 / / 3/ / oS Signature of Debtor(s): iy f Viele | arly
 

Case 19-23840 Doc1 Filed 10/16/19 Page 60 of 63

Matrix of Creditors

Bank of America

P.O. Box 15019
Wilmington, DE 19850
BB & T Bank

P.O. Box 13070
Philadelphia, PA 19101

Baltimore Gas &Electric

110 W Fayette St,
Baltimore, MD 21201

Capital Bank-Card Works

101 Crossways Park Drive West
Woodbury, NY 11797

Capital One Bank

P.O. Box 30257

Salt Lake City, Utah 84130

 
Case 19-23840 Doc1 Filed 10/16/19 Page 61 of 63

Capital Auto Finance

Po Box 259407

Plano, TX 75025

Comcast

P.O. Box 34744

Seattle, WA 98124

Dept of Education-NelNel
Po Box 259407

Plano, TX 75025

Dept of Education- Navient
123 Justison st 2™ St
Wilmington DE 19801
Fingerhut

6250 Ridgewood Road H
Saint Cloud, MN 56303
Harris & Harris, Ltd.

111 West Jackson Boulevard, Suite 400
Chicago, IL 60604-4135
Case 19-23840 Doc1 Filed 10/16/19 Page 62 of 63

Horizon Card Services
P.O. Box 1275

Indiana, PA 15701

Money Lion

P.O. Box 1547

Sandy, UT 84901

Navy Federal Credit Union
P.O. Box 3080

Merrifeld, VA 22119

West lake Financial

4571 Wilshire

Los Angeles, CA 90010
Progressive Leasing

256 West Data Drive
Draper, UT 84020
Suntrust Bank

303 Peachtreet Street NE
Atlanta, GA 30308
Case 19-23840 Doc1 Filed 10/16/19 Page 63 of 63

TD Bank

1611 Wisconsin Avenue NW
Washington, DC 20007
T-Mobile

2011 P.O. Box 742596
Cincinnati, OH 45274
Verizon

Po Box 650584

Dallas TX 75265

West Lake Financial
4571 Wilshire Blvd#100
Las Angeles, CA 90010

 
